Title: To Alexander Hamilton from Edward Stevens, 9 October 1799
From: Stevens, Edward
To: Hamilton, Alexander


          
            Sir
            Virginia Culpeper Ct. House October 9th. 1799
          
          Capt. Phillip Lightfoot is a young Gentn. whom I have been acquainted with from a Youth he has been brought up to business, and I think him ready and Clever. He wishes to get a Divisn. Quarter masters place; Should he succeed in it I trust he will fill the appointment with — and Credit, or otherwise I would not trouble — you on the Subject.
          I am with great Respect Sir Your most hum: Servt.
          
            Edward Stevens
          
        